 Case 2:18-cv-13755-JMV Document 2 Filed 10/12/18 Page 1 of 2 PageID: 152



                          UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF NEW JERSEY


In Re Application of                                                   No.      (6   —   31 S5
COMODO HOLDINGS LIMITED

                           Applicant

                                                                                     ORDER
Pursuant to 28 U.S.C. § 1782 for Judicial
Assistance in Obtaining Evidence from
DAVID UNTRACHT for Use in a
Foreign Proceeding



                    THIS MATTER having been brought by Applicant Comodo Holdings Limited

(“Comodo”), through its attorneys, Lowenstein Sandler LLP, on an application pursuant to 28

U.S.C.    §   1782 (the “Application”); and the Court having considered the papers submitted in

support thereof; and for good cause shown;

                                        .11.1
                    IT IS on   this/I      day of   Odbrc       2018, hereby:


                    ORDERED that Comodo’s Application seeking discovery from David Untracht

for use in a foreign proceeding captioned Comodo Holdings Ltd.                       Renaissance Ventures Ltd.

and Joseph Katz, as Executor for the Estate of the late Eric D. Emanuel deceased (the “BVI

Action”) pursuant to 28 U.S.C.          §   1782    is hereby GRANTED; it is

                    FURTHER ORDERED that Comodo is authorized to issue the subpoena in the

form attached as Exhibit M to the Declaration of Matthew M. Oliver, seeking the production of

documents from David Untracht; it is


                    FURTHER ORDERED that counsel for Comodo is hereby appointed to receive

documents related to all discovery conducted by Comodo pursuant to this Order; it is


23 883/4
09/10/2018 50976613.1
Case 2:18-cv-13755-JMV Document 2 Filed 10/12/18 Page 2 of 2 PageID: 153




               FURTHER ORDERED that all discovery conducted by Comodo pursuant to this

Order shall be conducted in accordance with the federal Rules of Civil Procedure; and it is


               FURTHER ORDERED that Comodo shall serve copies of this Order and the

subpoena issued pursuant to this Order on the other pal-ties in the BVI Action.




                                                             Hon.   ,




                                                -2-
